DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendment filed on 05/05/2021 is acknowledged and entered.  Claims 1-9, 11 and 20-39 are pending (see interview summary 05/03/2021).
	Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 07/31/2020 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
The claimed composition and method of the instant application is novel and nonobvious. The prior art cited in the written opinion does not read or suggest  the claimed  composition and method   comprising 21 different ( 1, 3, 4, 5, 6A, 6B, 7F, 8, 9N, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F, and 33F) because the art does not teach the specific combination of serotypes conjugated to tetanus toxoid ( two of serotypes 15B and 22F and the other two selected from 1,3 and 5) and  the remaining serotypes conjugated to CRM 197.  The specification teaches (Examples 1-6) the claimed composition and method. The claimed method has not been disclosed or studied in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112, second paragraph/b, requirements because the claims point out and distinctly claim the invention.

Conclusion

5.	Claims 1-9, 11 and 20-39 are allowed and are numbered as 1-30 respectively.

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)